EXHIBIT 10.10

 


ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

This Assignment and Assumption Agreement (this “Agreement”) is entered as of
this 1st day of January, 2005 (the “Effective Date”), by and between
Copano/Operations, Inc., a Texas corporation (“Assignor”), and CPNO Services,
L.P., a Delaware limited partnership (“Assignee”).  Assignor and Assignee are
sometimes individually referred to herein as a “Party” or collectively as the
“Parties”.

 

Assignor is a party to that certain Employment Agreement dated April 9, 2003,
between Assignor, the Copano Controlling Entities (as defined therein) and R.
Bruce Northcutt, as amended by that certain First Amendment to Employment
Agreement dated July 30, 2004 (the “Employment Agreement”);

 

Pursuant to Section 13 of the Employment Agreement, Assignor desires to assign
to Assignee Assignor’s rights (the “Assigned Rights”) and obligations (the
“Assigned Obligations”) under the Employment Agreement relating to periods on
and after the Effective Date as set forth below; and

 

Assignee desires to assume the Assigned Rights and Assigned Obligations, on and
after the Effective Date;

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements set forth below, the Parties covenant and agree as follows:

 

1.             Assignment.  Assignor hereby sells, conveys, transfers, delivers
and assigns to Assignee, and Assignee hereby accepts, all of Assignor’s right,
title and interest in and to the Employment Agreement, whether accrued, absolute
or contingent, from and after the Effective Date, together with the Assigned
Rights and the Assigned Obligations related thereto.

 

2.             Assumption.  Assignee hereby assumes and agrees to pay, perform
and discharge the Assigned Obligations when due.

 

3.             Miscellaneous.

 

(a)           Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the Parties and their respective successors and
assigns.

 

(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Texas without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas.

 

(c)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

 

“ASSIGNOR”

 

 

 

 

 

COPANO/OPERATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ John R. Eckel, Jr.

 

 

John R. Eckel, Jr., Chairman and Chief

 

 

Executive Officer

 

--------------------------------------------------------------------------------


 

 

“ASSIGNEE”

 

 

 

CPNO SERVICES, L.P.

 

By:

CPNO Services GP, L.L.C., its General Partner

 

 

 

 

 

 

 

By:

/s/ John R. Eckel, Jr.

 

 

 

John R. Eckel, Jr., Chairman and Chief

 

 

Executive Officer

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

 

/s/ R. Bruce Northcutt

 

 

R. Bruce Northcutt

 

 

 

--------------------------------------------------------------------------------